RESOLUCIÓN
El Juez Presidente, Hon. Federico Hernández Denton, ha concedido a los empleados y funcionarios de la Rama Judicial el martes 26 de julio de 2011, libre con cargo a la licencia de vacaciones.
A tal efecto, y por nuestra facultad para reglamentar los procedimientos judiciales al computar los términos dis-puestos en las distintas leyes y reglas aplicables a los pro-cedimientos y trámites judiciales, se aplicará lo dispuesto por los Arts. 388-389 del Código Político de 1902 (1 L.P.R.A. sees. 72-73) y se considerará el martes 26 de julio de 2011 como si fuera día feriado. Cualquier término a ven-cer en ese día, se extenderá hasta el 28 de julio de 2011, próximo día laborable.

Se ordena la inmediata difusión pública de esta Resolución. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo